DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Instant application is examined based on the date of Apr. 15, 2010, which filing date of Provisional Application No. 61/324,493, for which instant application claims priority.  
Claim Objections
The claim that comes after claim 44, is objected to—because it is labeled as claim “43.”  This claim is also objected to, because it is a duplicate of claim 44.  For the purpose of examination, the claim that comes after claim 44 is referenced as “claim 45.”

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 44 recites:
44.  An air cleaner assembly according to claim 40, wherein:
(a) the conical portion of the surround provides that portions of the filter cartridge adjacent the second end cap are cleaned.  Emphasis added.

Claim 44 is indefinite because “the surround” lacks antecedent basis.  See MPEP 2173.05(e).  Rather, claim 40 describes a “surround structure.”  
To overcome this rejection, claim 44 could be rewritten as:
44.  An air cleaner assembly according to claim 40, wherein:
(a) the conical portion of the surround structure provides that portions of the filter cartridge adjacent the second end cap are cleaned.  

Note that the limitation—“the conical portion”—has inherent antecedent basis.  This is because claim 40 indicates that “at least a portion of the surround structure is conical.”  A person of ordinary skill in the art would understand that the “conical portion” of claim 44 is the portion of the surround structure that is conical, described in claim 40. 
Claim 45 (i.e., the claim labeled “claim 43” which comes after claim 44) is a duplicate of claim 44.  Claim 45 is therefore indefinite for the same reasons as claim 44.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 21, 23–26, 29–31, 33, 36–39, 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dottermans, US 4,950,317 (“Dottermans”) in view of Grassel, US 4,345,922 (“Grassel”) and in further view of Bartling, US 5,788,746 (“Bartling”).  
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dottermans in view of Grassel in further view of Bartling and in further view of Engel et al., US 2008/0066435 (“Engel”).  
Claim 32 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dottermans in view of Grassel in further view of Bartling and in further view of Carr, US 3,594,992 (“Carr”).  
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dottermans in view of Grassel in further view of Bartling and in further view of Khosropour, US 4,388,091 (“Khosropour”). 
Claims 40 and 43–45 cted under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dottermans in view of Grassel. 
Claim 21 describes an air cleaner assembly.  The assembly comprises an air cleaner housing having an air flow inlet, and air flow outlet and an interior.  The housing includes a sidewall, an open end and an end opposite the open end.  The end opposite the open end includes the air flow outlet extending therethrough.  The assembly further comprises an access cover constructed for closing the air cleaner housing open end. The assembly also comprises a dust ejection port arrangement extending through the air cleaner housing side wall.  The dust ejection port arrangement comprises an evacuator valve arrangement.  The dust ejection port arrangement is located above a lower most portion of the air cleaner assembly.  
The assembly further comprises a filter cartridge positioned in a sealing relationship with the air cleaner housing.  The filter cartridge comprises a filter media positioned around an open filter interior and extending from a first end cap to a second end cap.  The filter cartridge further comprises a seal member for sealing the filter cartridge to the air cleaner housing.  The first end cap and the second end cap each include an opening extending therethrough.  
The assembly also comprises a surround structure for distributing an air pulse to the open filter interior. The surround structure extends through the first end cap and into the open filter interior at least 40% of an axial length of the air filter cartridge between the first end cap and the second end cap.  At least a portion of the surround structure is conical.  
The assembly further comprises a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure.  The pulse jet distribution arrangement includes a pulse jet flow tube configured to direct 
The disclosure fails to teach that the numerical range of—the surround structure extending into the open filter interior at least 40% of an axial length of the air filter cartridge between the first end cap and the second end cap—is critical to the invention.  The disclosure states that the tube 621 (the surround structure) projects into cartridge 50 extending at least 35%, usually at least 40% and typically 40–60%, inclusive of an axial length of the cartridge 50 between end caps 52, 53.  Spec. dated June 05, 2020 (“Spec.”) p. 25, ll. 16–19.  However, the disclosure fails to teach that this range is important.  Rather, the specification teaches that this range is not critical because it states that other “alternatives are possible.”  Id.
Dottermans teaches an air cleaner assembly 1.  Dottermans Fig. 1, col. 4, ll. 63–68.  The assembly 1 comprises a filter housing 3 having an inlet port 8, and outlet port 21, and an interior (the interior of housing 3).  Id. at Fig. 1, col. 4, ll. 63–col. 5, ll.19. The housing 3 includes a sidewall (the wall of the housing 3), an open end (the right-hand end of housing 3 covered by second end cap 27) and an end opposite the open end (the left-hand end of housing 3 covered by first end cap 26).  Id. at Fig. 1, col. 5, ll. 21–29.  The second end cap 27 is an access cover constructed for closing the open end.  Id.  The assembly 1 further comprises a dust valve 105 (i.e., a dust ejection port arrangement comprising an evacuator valve arrangement) extending through the side of the housing 3.  Id. at Fig. 1, col. 6, ll. 66–68.     
The assembly 1 further comprises a filter element 4 positioned in a sealing relationship with the housing 3.  Dottermans Fig. 1, col. 5, ll. 29–41.  The filter element 4 Id. at Fig. 1, col. 2, ll. 47–53, col. 5, ll. 4–19.  The filter element 4 extends from an end flange 74 (the “first end cap”) to a closure cap portion 53 (the “second end cap”).  Id. at Fig. 1, col. 5, ll. 52–64, col. 6, ll. 12–21.  The filter element 3 further comprises a gasket 81 (the “seal member”) for sealing the filter element 4 to the housing 3.  Id. at Fig. 1, col. 5, ll. 31–42.  The end flange 74 includes an open extending therethrough (the opening that forms the passage in the middle of the filter element 4).  The closure cap portion 53 also includes an open extending therethrough (the opening that receives internal retaining member 58).  Id. at Fig. 1, col. 5, ll. 6–30.

    PNG
    media_image1.png
    747
    957
    media_image1.png
    Greyscale

Dottermans differs from claim 21 because it does not teach a surround structure for distributing an air pulse to the open interior of the filter element 4, or a pulse jet distribution arrangement to selectively direct pulses of air into the interior of the filter element 4.  
Dottermans also differs from claim 21 because it fails to disclose a dust ejection port being located above a lower most portion of the air filter assembly, as required by the claim.
Regarding the first issue, Grassel discloses an air cleaner 20 comprising a hollow cylindrical filter 27 provided within a housing (shroud 40).  Grassel Fig. 3, col. 2, ll. 24–50.  The air cleaner 20 comprises a venturi 35 for distributing an air pulse from jet 34 (the “pulse jet distribution arrangement”) to the hollow interior of the filter 27.  Id.  The venturi 35 extends into the hollow interior of the filter 27 a substantial portion of the length of the filter 27 between first and second end caps.  Id.  The venturi 35 has two conical sections as seen in Fig. 3.  The venturi 35 and jet 34 arrangement is beneficial because it provides a mechanism to clean the filter 27 when it becomes dirty.  Id.  It would have been obvious to use Grassel’s venturi 35 and jet 34 with Dottermans’ air filter assembly 1 to clean the filter element 4 when it becomes dirty.
Note that with this modification, Grassel’s venturi 35 on its own can correspond to the “surround structure.”  As seen in Fig. 3, the top of the venturi 35 passes through the end cap at the top of Grassel’s filter cartridge 27.  Grassel Fig. 3.
However, the reference can also be interpreted such that the venturi 35 and the structure that attaches the venturi 35 to the filter assembly, corresponds to the “surround structure.”  This structure extends through the top end cap of Grassel’s filter cartridge 27, because the structure that attaches the venturi 35 to the filter assembly passes through this end cap, as seen in Fig. 3.
As such, with this modification, Grassel’s “surround structure” would extend through Dotterman’s end flange 74 (the “first end cap”) and into the open interior of the 

    PNG
    media_image2.png
    1038
    670
    media_image2.png
    Greyscale

It is noted that Grassel does fails to disclose the dimensions of the device.  Therefore, the reference fails to provide enough information to explicitly teach the venturi 35 extending into the open interior of the filter 27 at least 35% of an axial length of the filter 27.  However, where the only difference between the prior art and the claims 
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed dimension of the support structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge is critical.  Rather, the disclosure states that this range is not critical as “alternatives are possible.”  Spec. p. 25, ll. 16–19.  Therefore, any difference between the prior art and the claimed invention on this point is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III)(A).
Regarding the second issue, Bartling discloses filter module 1 comprising a port (the “dust ejection port”) in the top portion of the filter module 1, with this port covered by a pressure relief flap 16 (the “dust evacuator valve arrangement”).  See Bartling Fig. 1, col. 3, ll. 42–48.  The pressure relief flap 16 is beneficial because it protects against Id.  It would have been obvious to include Bartling’s pressure relief flap 16 in the top of Dottermans’ filter assembly 1 to provide this benefit.  

    PNG
    media_image3.png
    778
    452
    media_image3.png
    Greyscale

Claim 23 requires for the air cleaner assembly according to claim 21, the surround structure extends into the open filter interior 40%–60% of the axial length of the air filter cartridge between the first end cap and the second end cap.  
The disclosure fails to teach that these numerical ranges are critical to the invention.  The disclosure states that the tube 621 (the surround structure) projects into cartridge 50 extending at least 35%, usually at least 40% and typically 40–60%, inclusive of an axial length of the cartridge 50 between end caps 52, 53.  Spec. p. 25, ll. 
It is noted that Grassel does not disclose the dimensions of the device.  Therefore, the reference fails to provide enough information to explicitly teach the venturi 35 extending into the open interior of the filter 27 at least 40% or from 40% to 60% of an axial length of the filter 27.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art device.  MPEP 2144.04(IV)(A).  Here, Grassel’s venturi 35 performs the same function as the claimed surround structure because both elements are used to distribute a compressed air pulse into the interior of a filter element.  There is no evidence that a device with the claimed dimensions would perform differently than Grassel (assuming Grassel has different dimensions) because the disclosure states that alternative dimensions for the surround structure are possible.  Spec. p. 25, ll. 16–19.
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed dimension of the support structure extending into the open filter interior at least 40% or from 40% to 60% of an axial length of the air filter cartridge is critical.  Rather, the disclosure states that this range is not critical as “alternatives are possible.”  Spec. p. 25, ll. 16–19.  Therefore, any 
Claim 24 requires for the air cleaner assembly of claim 21, an open end of the pulse jet flow tube has a cross-sectional area of no more than about 16% of a cross-sectional area defined by the surround structure located around the pulse jet flow tube.
The disclosure fails to teach that this numerical range is critical.  Rather, the specification states that the open end 610 of the tube 601 has a cross-sectional area of no more than about 16%, 12% and usually within the range of 2–9% of a cross-sectional area defined by and immediately surrounding a portion of tube 621, without explaining the importance of these values.  Spec. p. 25, ll. 20–23.
Grassel discloses that its pulse jet tube 34 has an open end adjacent to the venturi.  Grassel Fig. 3.  However, Grassel fails to disclose the dimensions of the device, and therefore does not provide enough information to teach this feature.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art device.  MPEP 2144.04(IV)(A).  Here, the open end of Grassel’s jet 34 and the open end 610 of Applicant’s pulse jet flow tube 601 serve the same purpose of providing compressed air into the interior of an air filter to clean the filter.  There is no evidence that a device having the claimed dimensions would perform differently from Grassel (even assuming it has different dimensions) because the disclosure provides no discussion as to why the particular 
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed dimensions are critical to the invention.  Rather, the disclosure provides no discussion for why the particular dimensions were selected.  Spec. p. 25, ll. 20–23.  Therefore, any difference between the prior art and the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  
Claim 25 requires for the air cleaner assembly of claim 21, the filter media comprises pleated filter media.
Dottermans’ filter media is pleated.  Dottermans col. 2, ll. 47–53.
Claim 26 requires for the air cleaner assembly of claim 25, the pleated filter media comprises adhesive extending around an exterior of the pleated media.
Dottermans teaches this feature because a resin or polymer is used as a sealant between the ends of the filter element and the support member.  Dottermans col. 2, ll. 47–53. 
Claim 27 requires for the air cleaner assembly of claim 26, the adhesive is in the form of a coil or beads.  Claim 28 requires for the assembly of claim 25, the pleated filter media comprises adhesive extending around an interior of the pleated media.  
As noted, Dottermans’ filter media is pleated, and is used for air filtration.  The reference, however, fails to teach that the pleated filter media comprises adhesive 
However, in the air filtration arts, Engel discloses a pleated air filter media 31x comprising an adhesive bead arrangement 34 provided around an exterior and/or an interior of the pleated filter media 31x.  Engel Figs. 3, 5, [0045].  The bead arrangement 34 is beneficial because it facilitates pleat spacing.  Id.  It would have been obvious to provide Engel’s adhesive bead 34 around an exterior of Dottermans’ filter media to provide this benefit.

    PNG
    media_image4.png
    949
    1186
    media_image4.png
    Greyscale

Claim 29 requires for the assembly of claim 21, the seal member comprises an axially directed seal member.
Dottermans’ gasket 81 is axially directed, as seen in Fig. 1.
Claim 30 
Dottermans’ gasket 81 is sealed against the left-hand end of the housing 3, which is the end opposite of the open end.  Dottermans Fig. 1, col. 6, ll. 22–29.
Claim 31 requires for the assembly of claim 21, the axially directed seal member comprises a flexible lip or a flexible flange.
The gasket 81 comprises an end (i.e., a lip) which is compressible, and therefore flexible.  Dottermans Fig. 1, col. 6, ll. 22–29.
Claim 32 requires for the assembly of claim 21, the pulse jet flow tube is positioned extending through the first end cap.  
Grassel illustrates the jet tube 34 extending above the top end cap of the filter 27, rather than through the first end cap as required by the claim.  However, the reference fails to teach that the invention is limited to this configuration.  Rather, in the analogous art of using compressed air to clean gas filters, Carr discloses a jet nozzle 38 that extends through the top opening of a filter bag 16 to provide compressed gas for cleaning the bag 16. Carr Fig. 1, col. 1, ll. 67–72.  It would have been obvious for Grassel’s jet tube 34 to extend through the end cap in the top of the filter 27 (and thus extend through Dottermans’ first end cap 74 because this configuration is conventional in the art.  
Claim 33 requires for the assembly of claim 22, the first end cap comprises a clean air outlet in communication with the open filter interior.
Dottermans’ end flange 74 comprises a clean air outlet in communication with the open interior of the filter element 4 (the opening at the left-hand end of air passage 19 adjacent to outlet port 21).  Dottermans Fig. 1, col. 5, ll. 14–19.   
Claim 34 requires for the assembly of claim 22, the access cover comprises a post extending through the second end cap for securing the filter cartridge within the air cleaner assembly.
Dottermans fails to teach this feature.
However, in the air cleaner arts, Khosropour discloses an air cleaner casing 1 with an air filter 4 located inside.  Khosropour Fig. 1, col. 2, ll. 61–col. 3, ll. 1–8.  The filter 4 comprises two end caps 8, 9.  Id.  The left-hand end cap 8 comprises a stud 13 (the “post”) extending therethrough.  Id. at Fig. 1, col. 3, ll. 9–21.  The stud 13 is used to secure the filter 4 within the interior of the casing 1.  Id.  It would have been obvious to use Khosropour’s stud 13 with Dottermans’ assembly to secure Dottermans’ filter within the housing.  With this modification, the stud 13 would extend through Dottermans’ second end cap 53 in the same way that it extends through Khosropour’s end cap 8.

    PNG
    media_image5.png
    897
    1367
    media_image5.png
    Greyscale

Claim 35 
Dottermans does not explicitly teach that the second end cap 53 comprises a second seal.  However, this end cap 53 is adjacent to the end cover 27 of the filter housing 3.  Dottermans Fig. 1, col. 5, ll. 29–35.  
In the air cleaner arts, Khosropour discloses an air cleaner comprising a casing 1 with a filter element 4 located inside.  Khosropour Fig. 1, col. 2, ll. 61–col. 3, ll. 1–8.  The filter 4 comprises two end caps 8, 9.  The end cap 9 comprises a gasket 10 which seals the filter 4 against a closure (head 2) of the casing 1.  Id. at Fig. 1, col. 3, ll. 1–8.  It would have been obvious to provide a gasket 10 with Dottermans’ end cap 53 to seal it against the end cap 27 of the filter housing 3.
Claim 36 requires for the assembly of claim 21, the air flow inlet extends through the air cleaner sidewall.
Dottermans teaches this feature because inlet port 8 extends through the side of the housing 3, as seen in Fig. 1.
Claim 37 requires for the assembly of claim 21, the dust election port arrangement includes a dust ejection egress aperture arrangement in an arcuate portion of the air cleaner sidewall extending over a radial arc, around a central axis of the housing, of at least 20 degrees.  
The disclosure fails to teach that this range is critical to the claimed invention.  The disclosure states that the dust egress aperture arrangement is provided on the outer sidewall so that it extends over a radial art of at least 20°, typically at least 30°, often at least 45°, usually no more than 120°, typically no more than 110° and often within the range of 45°–90°.  Spec. p. 39, ll. 4–11.  However, there is no discussion for why these ranges are important.
When Bartling’s flap valve 16 is provided in the top of Dotterman’s filter assembly 1, the port covered by the flap 16 would extend over a radial arc, because Dotterman’s housing 3 is cylindrical.  The radial arc of this opening would depend on the desired size of the valve 16.  A larger valve will occupy more space on the cylindrical housing 3, and thus will have a larger arc, compared to a smaller valve.  Therefore, it would have been obvious to select the desired arc of the valve 16, depending on the desired size of the valve 16.
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed dimensions are critical to the invention.  Rather, the disclosure provides no discussion for why the particular dimensions were selected.  Spec. p. 39, ll. 4–11.  Therefore, any difference between the prior art and the claimed invention and the prior art on this point is one of degree rather than kind, insufficient for patentability.  
Claim 38 requires for the assembly of claim 25, the filter cartridge comprises an inner liner for the pleated filter media.
Dottermans teaches this feature because air filter support arrangement 5 (with perforations 17) is an inner liner for the pleated filter media.  Dottermans Fig. 1, col. 5, ll. 4–19.
Claim 39 
Dottermans teaches this feature because air filter support arrangement 5 (with perforations 14) is an outer liner for the pleated filter media.  Dottermans Fig. 1, col. 5, ll. 4–19.
Claim 42 requires for the assembly of claim 21, the pulse jet flow tube does not extend through the first end cap.
Dottermans, when modified in view of Grassel, teaches this feature because Grassel’s jet 34 is spaced apart from the filter 27, as seen in Fig. 3.
Claim 40 describes an air cleaner assembly.  The assembly comprises an air cleaner housing having an air flow inlet, and air flow outlet and an interior.  The housing includes a sidewall, an open end and an end opposite the open end.  The end opposite the open end includes the air flow outlet extending therethrough.  The assembly further comprises an access cover constructed for closing the air cleaner housing open end. The assembly also comprises a dust ejection port arrangement extending through the air cleaner housing side wall.  The dust ejection port arrangement comprises an evacuator valve arrangement.
The air cleaner assembly further comprises a filter cartridge positioned in a sealing relationship with the air cleaner housing. The filter cartridge comprises a pleated filter media positioned around an open filter interior and extending from a first end cap to a second end cap.  The filter cartridge also comprises an axially directed seal member located on the first end cap for sealing the filter cartridge to the air cleaner housing.  The first end cap and the second end cap each include an opening extending therethrough.
The assembly also comprises a surround structure for distributing an air pulse to the open filter interior. The surround structure extends through the first end cap and into the open filter interior at least 40% of an axial length of the air filter cartridge between the first end cap and the second end cap.  At least a portion of the surround structure is conical.  
The assembly further comprises a pulse jet distribution arrangement configured to selectively direct pulses of air into the open filter interior via the surround structure.  The pulse jet distribution arrangement includes a pulse jet flow tube configured to direct a pulse flow of gas into the open filter interior.  The pulse jet flow tube is positioned to direct the pulses of air through the first end cap.
The disclosure fails to teach that the numerical range of—the surround structure extending into the open filter interior at least 40% of an axial length of the air filter cartridge between the first end cap and the second end cap—is critical to the invention.  The disclosure states that the tube 621 (the surround structure) projects into cartridge 50 extending at least 35%, usually at least 40% and typically 40–60%, inclusive of an axial length of the cartridge 50 between end caps 52, 53.  Spec. p. 25, ll. 16–19.  However, the disclosure fails to teach that this range is important.  Rather, the specification teaches that this range is not critical because it states that other “alternatives are possible.”  Id.
Dottermans teaches an air cleaner assembly 1.  Dottermans Fig. 1, col. 4, ll. 63–68.  The assembly 1 comprises a filter housing 3 having an inlet port 8, and outlet port 21, and an interior (the interior of housing 3).  Id. at Fig. 1, col. 4, ll. 63–col. 5, ll.19. The housing 3 includes a sidewall (the wall of the housing 3), an open end (the right-hand Id. at Fig. 1, col. 5, ll. 21–29.  The second end cap 27 is an access cover constructed for closing the open end.  Id.  The assembly 1 further comprises a dust valve 105 (i.e., a dust ejection port arrangement comprising an evacuator valve arrangement) extending through the side of the housing 3.  Id. at Fig. 1, col. 6, ll. 66–68.
The assembly 1 further comprises a filter element 4 positioned in a sealing relationship with the housing 3.  Dottermans Fig. 1, col. 5, ll. 29–41.  The filter element 4 comprises a pleated filter media (the filter media of filter element 4) positioned around an open air passage 19.  Id. at Fig. 1, col. 2, ll. 47–53, col. 5, ll. 4–19.  The filter element 4 extends from an end flange 74 (the “first end cap”) to a closure cap portion 53 (the “second end cap”).  Id. at Fig. 1, col. 5, ll. 52–64, col. 6, ll. 12–21.  The filter element 3 further comprises an axially directed gasket 81 (the “seal member”) located on the end flange 74 for sealing the filter element 4 to the housing 3.  Id. at Fig. 1, col. 5, ll. 31–42.  The end flange 74 includes an open extending therethrough (the opening that forms the passage in the middle of the filter element 4).  The closure cap portion 53 also includes an open extending therethrough (the opening that receives internal retaining member 58).  Id. at Fig. 1, col. 5, ll. 6–30.

    PNG
    media_image1.png
    747
    957
    media_image1.png
    Greyscale

Dottermans differs from claim 40 because it does not teach a surround structure for distributing an air pulse to the open interior of the filter element 4, or a pulse jet distribution arrangement to selectively direct pulses of air into the interior of the filter element 4.  
However, Grassel discloses an air cleaner 20 comprising a hollow cylindrical filter 27 provided within a housing (shroud 40).  Grassel Fig. 3, col. 2, ll. 24–50.  The air cleaner 20 comprises a venturi 35 (the “surround structure”) for distributing an air pulse from jet 34 (the “pulse jet distribution arrangement”) to the hollow interior of the filter 27.  Id.  The venturi 35 extends into the hollow interior of the filter 27 a substantial portion of the length of the filter 27 between first and second end caps.  Id.  The venturi 35 has two conical sections as seen in Fig. 3.  The venturi 35 and jet 34 arrangement is beneficial because it provides a mechanism to clean the filter 27 when it becomes dirty.  Id
Note that with this modification, Grassel’s venturi 35 on its own can correspond to the “surround structure.”  As seen in Fig. 3, the top of the venturi 35 passes through the end cap at the top of Grassel’s filter cartridge 27.  Grassel Fig. 3.
However, the reference can also be interpreted such that the venturi 35 and the structure that attaches the venturi 35 to the filter assembly, corresponds to the “surround structure.”  This structure extends through the top end cap of Grassel’s filter cartridge 27, because the structure that attaches the venturi 35 to the filter assembly passes through this end cap, as seen in Fig. 3.
As such, with this modification, Grassel’s “surround structure” would extend through Dotterman’s end flange 74 (the “first end cap”) and into the open interior of the filter 27.  This is because Dotterman’s end flange 74 is on the outlet side of the filter 27 (as the flange 27 is adjacent to the outlet port 21), while Grassel’s venturi 35 and the structure that attaches the venturi 35 to the filter assembly, extends through the end cap on outlet end of filter 27.  Dottermans Fig. 1, col. 5, ll. 4–20; Grassel Fig. 3, col. 2, ll. 16–29.  Therefore, with this modification, Grassel’s jet 34 would direct pulses of air through Dotterman’s end flange 74.  

    PNG
    media_image2.png
    1038
    670
    media_image2.png
    Greyscale

It is noted that Grassel does not disclose the dimensions of the device.  Therefore, the reference fails to provide enough information to explicitly teach the venturi 35 extending into the open interior of the filter 27 at least 35% of an axial length of the filter 27.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed invention is not patentably distinct from the prior art device.  MPEP 2144.04(IV)(A).  Here, Grassel’s venturi performs the same function as the claimed surround structure because both elements are used to distribute a compressed air pulse 
Additionally, “while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed dimension of the support structure extending into the open filter interior at least 35% of an axial length of the air filter cartridge is critical.  Rather, the disclosure states that this range is not critical as “alternatives are possible.”  Spec. p. 25, ll. 16–19.
Claim 41 requires for the device of claim 40, the dust ejection port arrangement is located above a lower most portion of the air cleaner assembly.
Dottermans fails to teach this feature.
However, Bartling discloses filter module 1 comprising a port (the “dust ejection port”) in the top portion of the filter module 1, with this port covered by a pressure relief flap 16 (the “dust evacuator valve arrangement”).  See Bartling Fig. 1, col. 3, ll. 42–48.  The pressure relief flap 16 is beneficial because it protects against explosion.  Id.  It would have been obvious to include Bartling’s pressure relief flap 16 in the top of Dottermans’ filter assembly 1 to provide this benefit.  

    PNG
    media_image3.png
    778
    452
    media_image3.png
    Greyscale

Claim 43 requires for the device of claim 40, the first end cap comprises a clean air outlet in communication with the open filter interior.  
In Dottermans, the end flange 74 comprises a clean air outlet in communication with the open interior of the filter element 4, which the opening at the left-hand end of air passage 19 adjacent to outlet port 21.  Dottermans Fig. 1, col. 5, ll. 14–19.  
Claims 44 and 45 
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device operates, rather than its structure.  See MPEP 2114(II).
Response to Arguments
Claim Objections
The Examiner withdraws the previous claim objections to claims 21 and 40, in light of the amendments.
35 U.S.C. 112(a) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(a) rejection of claim 24, in light of the amendment.
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejections of claims 26 and 27 in light of the amendments.
35 U.S.C. 103(a) Rejections
The Examiner maintains that the claims are unpatentable for the reasons stated above.
Claims 21 and 40 each require a “surround structure” which “extends through the first end cap and into the open interior” of a filter cartridge.
Grassel’s venturi 35, optionally including the structure that attaches the venturi 35 to the filter assembly, is mapped to the “surround structure.”
The Applicant argues that the venturi 35 cannot correspond to the “surround structure,” asserting that it does not extend through the first end cap of Grassel’s filter cartridge 27.  See 
The Examiner respectfully disagrees.  The top of Grassel’s venturi 35 extends through the end cap at the top of Grassel’s filter cartridge 27, as seen in Fig. 3.  
Additionally, Grassel can be interpreted such that the venturi 35 and the structure that attaches the venturi 35 to the filter assembly, corresponds to the “surround structure.”  The structure that attaches the venturi 35 to the filter assembly passes through the end cap at the top of the filter cartridge 27, as seen in Fig. 3.  
Additionally, with respect to claim 21, the Applicant argues that it would have been nonobvious to relocate the dust valve 105 in Dottermans to an area above a lower most portion of the filter assembly, as required by the claim.  See Applicant Rem. 13.  
This proposed modification is in view of Gillingham, which illustrates a dust outlet 74 on the side of a filter assembly.  See Gillingham Fig. 4, col. 6, ll. 25–48.

    PNG
    media_image6.png
    1011
    1332
    media_image6.png
    Greyscale

The Applicant notes that, in Dottermans, the dust valve 105 collects particulate matter that falls off of the filter media, which is collected within the valve 105 and then is See Applicant Rem. 13.  In contrast, Gillingham teaches the use of a blower through the outlet.  Id.  Dottermans does not utilize a blower, and therefore the Applicant asserts that the Office action fails to address how modifying the locations of the dust valve 105 in Dottermans would be accomplished in view of Gillingham, without a blower.  Id.
These arguments are moot, because the rejection no longer relies on Gillingham.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776